DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Notice of Pre-AIA  or AIA  Status	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/10/2022, 3/19/2021, and 2/11/2021 have been considered by the examiner. The NPL item 5-6 office action submitted on the 3/19/2021 IDS were not considered because the examiner was unable to see the data of the document in the file.  

Claim Objections
Claim 2 is objected to because of the following informalities:  
Regarding claim 2, the term of “the bundles of light” (lines 1-2) is vague and renders the claims indefinite and lacks antecedent, as there are more than one light beam incident on the compound prism ; the claim will be treated as “a bundles of light” in lines 1-2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 11, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the term of “the axial chief ray at the center wavelength“ (lines 3-4) is vague and render the claim indefinite and lacks antecedent, further claim cites that  “the chief rays at the end points of the spectral range” (line 5) is indefinite and lacks antecedent, more further claim cites that “the image” (line 6); as the claim will be treated as “an axial chief ray at a center wavelength” (lines 3-4), that  “the chief rays at an end points of a spectral range” (line 5), and “an image” (line 6). 

Regarding claim 4, the term of “the center wavelength“ (first words of line 4) is vague and render the claim indefinite and lacks antecedent, further claim cites that “the end points of the spectral range” (lines 6-7) is indefinite and lacks antecedent; as the claim will be treated as ““a center wavelength“ (first words of line 4), and  “an end points of a spectral range” (lines 6-7).
 
Claims 5 and 11 are rejected as containing the deficiencies of claim 4 through their dependency from claim 4.

Regarding claim 6, the term of “the external faces“ (lines 1-2) is vague and render the claim indefinite and lacks antecedent, further claim cites that “the optical axis” (line 2) is indefinite and lacks antecedent; as the claim will be treated as “an external faces“ (lines 1-2),  and  “an optical axis” (line 2). 

Claim 7 is rejected as containing the deficiencies of claim 6 through their dependency from claim 6.

Regarding claim 13, the term of “use between from 900-1700 nm” in line 2 is unclear, which wish for a correction in a certain wavelength range cannot be inventive without technical features enabling this wavelength range. 

Claim 14 is rejected as containing the deficiencies of claim 13 through their dependency from claim 13.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandez  et al. ("Fluorescence microscopy with a coded aperture snapshot spectral imager'', PROCEEDINGS OF SPIE, vol. 7184, 12 February 2009 (2009-02-12), page 71840Z-1), cited by applicant.

Regarding claim 1, Fernandez teaches a spectrally shearing optical relay system (abstract,fig.1-fig.4, a dual-dispersive (DD) coded aperture snapshot spectral imager (CASSI)), said optical relay system being comprised of two halves disposed symmetrically about an aperture stop (fig.1, aperture stop M), wherein each one of the two halves comprises a plurality of rotationally symmetric optical elements (fig.4, rotationally symmetric optical elements L1, L2)  forming an objective (fig.1, ARM1, ARM2) and a compound prism comprised of a plurality of dispersing prisms (fig.4, Amici prism AP),
wherein the compound prism (fig.1, Amici prism AP1, AP2) are located between the objectives and the aperture stop (see fig.1 and fig.4, AP1, AP2 are located between the objectives ARM1, ARM2 and the aperture stop M)

Regarding claim 2, Fernandez discloses the invention as described in Claim 1 and further teaches wherein the bundles of light incident on the compound prism are collimated (see fig.4, bundles of light incident on the Amici prism AP are collimated).  

Regarding claim 3, Fernandez discloses the invention as described in Claim 1 and further teaches where at least one of the following conditions is met:
the compound prisms (fig.1, Amici prism AP1, AP2) show essentially zero deviation of the axial chief ray at the center wavelength (the basic function of the Amici prism : the exiting ray of the center wavelength is thus not only undeviated from the incident ray, but also experiences no translation away from the incident ray's path), and
the chief rays at the end points of the spectral range are deviated to spectrally shear the image (the basic function of the Amici prism : the chief rays at the end points of the spectral range are deviated to spectrally shear the image)(--when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure provided by Fernandez is same to that recited in the claims, then it is expect the compound prisms provided by Fernandez has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 4, Fernandez discloses the invention as described in Claim 1 and further teaches wherein at least one of the following conditions is met:
the plurality of prisms forming the compound prisms have a small difference in refractive index at the center wavelength, in particular the difference in refractive index at the center wavelength is < 0.001, and the plurality of prisms has a larger difference in refractive index at the end points of the spectral range (the basic function of the Amici prism : the Amici prism consists of two triangular prisms in contact, with the first typically being made from a medium-dispersion crown glass, and the second a higher-dispersion flint glass) (--when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure provided by Fernandez is same to that recited in the claims, then it is expect the compound prisms provided by Fernandez has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 5, Fernandez discloses the invention as described in Claim 4 and further teaches wherein the difference in refractive index between either endpoint of the spectral range and the center wavelength is between 0.003 and 0.007 range (the basic function of the Amici prism : the Amici prism consists of two triangular prisms in contact, with the first typically being made from a medium-dispersion crown glass, and the second a higher-dispersion flint glass) (--when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure provided by Fernandez is same to that recited in the claims, then it is expect the compound prisms provided by Fernandez has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 6, Fernandez discloses the invention as described in Claim 1 and further teaches wherein the external faces of the compound prisms (fig.1,the prisms) are perpendicular to the optical axis (fig.1, direction of the optical axis).

Regarding claim 7, Fernandez discloses the invention as described in Claim 6 and further teaches wherein the external faces of the compound prisms are substantially perpendicular to the optical axis to within 0.1° (see fig.1, S0 is substantially perpendicular to the optical axis to within 0.1°, and indicates the section 2.1 system model that can be capable of the external faces of the compound prisms being substantially perpendicular to the optical axis to within 0.1°).

Regarding claim 10, Fernandez discloses the invention as described in Claim 1 and further teaches wherein the compound prisms are corrected for use between 400 nm and 1000 nm (section 4, system design, line4, the emission window transmits light between 420nm-900nm), and wherein the compound prisms are comprised of an exterior prism element and an interior prism element made from one of the following combinations:
Schott N-SK4 for the exterior prism element and Schott N-KzFS4 for the interior prism element or equivalent glasses from other manufacturers,
Schott N-BAF51 for the exterior prism element and Schott N-KzFS5 for the interior prism element or equivalent glasses from other manufacturers, or
Schott N-BK10 for the exterior prism element and Schott N-PK52A for the interior prism element or equivalent glasses from other manufacturers.
(section 4, system design, lines 17-18,  Amici prism made from BK7 and SF6 materials that are equivalent glasses from other manufacturers)

Regarding claim 12, Fernandez discloses the invention as described in Claim 1 and further teaches wherein the spectrally shearing relay system is telecentric on an object side and an image side (see Fig.1, aperture stop M is located with respect to the cardinal points of the objective).

Regarding claim 15, Fernandez teaches an imaging device comprising an optical relay system (abstract,fig.1-fig.4, a dual-dispersive (DD) coded aperture snapshot spectral imager (CASSI)), wherein the optical relay system comprises two halves disposed symmetrically about an aperture stop (fig.1, aperture stop M), wherein each one of the two halves comprises a plurality of rotationally symmetric optical elements (fig.4, rotationally symmetric optical elements L1, L2)  forming an objective (fig.1, ARM1, ARM2) and a compound prism comprised of a plurality of dispersing prisms (fig.4, Amici prism AP), and wherein the compound prism are located between the objectives and the aperture stop (see fig.1 and fig.4, AP1, AP2 are located between the objectives ARM1, ARM2 and the aperture stop M).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. ("Fluorescence microscopy with a coded aperture snapshot spectral imager'', PROCEEDINGS OF SPIE, vol. 7184, 12 February 2009 (2009-02-12), page 71840Z-1), cited by applicant,  in view of Breidenthal et al. (US 5,888,193).

Regarding claim 8, Fernandez discloses the invention as described in Claim 1, but is silent to wherein the objective is comprised of five rotationally symmetric lens elements (L1, L2, L3, L4, L5), wherein a first lens element and a second lens element (L1, L2) form a first doublet (D1), a third lens element and a fourth lens element (L3, L4) form a second doublet (D2), the first and second doublets (D1, D2) comprising one glass with anomalous partial dispersion, and a fifth lens element is a positive singlet. 
However, in an analogous relay system, Breidenthal teaches a relay system (fig.3),
 wherein the objective (fig.3, the relay lens set 42) is comprised of five rotationally symmetric lens elements (L1, L2, L3, L4, L5), wherein a first lens element and a second lens element (L1, L2) form a first doublet (D1: see fig.3, first doublet 56), a third lens element and a fourth lens element (L3, L4) form a second doublet (D2: see fig.3, second doublet 53 ), the first and second doublets (D1, D2) comprising one glass with anomalous partial dispersion, and a fifth lens element is a positive singlet (see fig.3, a plano convex lens 52).
It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the relay system of Fernandez with the specific lenses as  taught by Breidenthal to provide a discrete lens elements within the image transfer guide allow the image to offset to the edges of the maximum usable field of view thereby to allow the axes through the individual sets to progressively shift in angle to form the curved path. This provides endoscopes that are particularly useful as arthroscopes (abstract).

Regarding claim 9, Fernandez in view of Breidenthal discloses the invention as described in Claim 8 and further Breidenthal teaches wherein the fifth lens element has a weak aspheric surface (Breidenthal, col 4, lines 37-39,when lens symmetry is used in the construction of a relay, certain aberrations introduced by the individual's relays cancel. These include lateral color, distortion and coma. Other aberrations, such as astigmatism, spherical aberrations and field of curvature, are additive.  However, when multiple relay sets are used, the additive aberrations tend to limit the size of the maximum usable field of view. —that means the lens could be aspheric surface to reduce aberrations).


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. ("Fluorescence microscopy with a coded aperture snapshot spectral imager'', PROCEEDINGS OF SPIE, vol. 7184, 12 February 2009 (2009-02-12), page 71840Z-1), cited by applicant, in view of Körner et al.( US20210310938)

Regarding claim 13, Fernandez discloses the invention as described in Claim 1 and further teaches wherein being corrected for use between from 900-1700 nm (section 4, system design, line 4, the emission window transmits light between 420nm-900nm).
 But Fernandez is silent to wherein  being corrected for use between from 901-1700 nm.                           
However, in an analogous relay system, Körner teaches a Fourier Transformation Spectrometer (Korner, abstract), wherein being corrected for use between from 900-1700 nm (Körner, para 419, line 36, the spectral range from about 900nm to about 1700).
It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the relay system of Fernandez with the spectral range as  taught by Körner to provide a fully recorded with the optical distance difference at the edge of the chip with a value of approximately 0.104 mm in this spectral range (Körnerl, para 419, lines 32-33).

Regarding claim 14, Fernandez in view of Körner discloses the invention as described in Claim 13 and further Fernandez teaches wherein the compound prisms are comprised of an exterior prism element and an interior prism element made Schott N-SF66 for the exterior prism element and Schott N-LASF31A for the interior prism element or equivalent glasses from other manufacturers (Fernandez, section 4, system design, lines 17-18,  Amici prism made from BK7 and SF6 materials that are equivalent glasses from other manufacturers).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached Mon. -Thurs 8:00 am - 5:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273- 8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.



/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872




/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872